WENTWORTH, Judge.
Appellant sought mandamus in the lower court, contesting his presumptive parole release date. Jordan v. Florida Parole and Probation Commission, 423 So.2d 450 (Fla. 1st DCA 1982), and the other cases upon which appellant relies were decided prior to the amendment of Rule 23-21.-011(3), F.A.C., which now expressly authorizes the aggregation of expired commitments without intervening periods of discharge. Appellant’s petition did not establish a basis for relief, and mandamus was properly denied.
We affirm the order appealed.
ERVIN and ZEHMER, JJ., concur.